Citation Nr: 1625259	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease (DJD), to include as secondary to service-connected left knee arthralgia with chondromalacia and service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1966 to June 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a April 2009 decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for right knee DJD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary because the Veteran's April 2009 VA examination does not address whether his right knee DJD was caused by his service-connected lumbar spine disorder or whether his service-connected disabilities aggravated his right knee DJD.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed left knee DJD that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a left knee disability.

3.  Return the file to the VA examiner who conducted the April 2009 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his left knee DJD. All indicated tests and studies should be accomplished and the findings reported in detail. All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's left knee DJD began during active service or is related to any incident of service.

b.  whether the Veteran's left knee DJD was caused by his service-connected lumbosacral strain.

c.  whether the Veteran's left knee DJD was aggravated (increased in severity beyond its natural progression) by his service-connected lumbosacral strain.

d.  whether the Veteran's left knee DJD was aggravated (increased in severity beyond its natural progression) by his service-connected left knee arthralgia with chondromalacia.




The examiner's attention is drawn to the following:

*Service treatment records documenting that the Veteran injured his lower back and left knee during an October 1967 parachute jump.

*March 1969 service treatment record stating that the Veteran had mild crepitus in both knees.

*August and September 2006 private treatment records stating a diagnosis of right knee osteoarthritis.

*November 2008 and April 2011 VA treatment records stating that the Veteran has chronic bilateral knee and low back pain due to a 1967 injury during service.

*April 2009 VA joints examination stating a diagnosis of right knee mild DJD.

*Veteran's September 2009 Form 9 indicating that he favors the right knee due to the problems with his service-connected left knee and low back. 

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




